
	
		II
		110th CONGRESS
		1st Session
		S. 1242
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act and the Farm
		  Security and Rural Investment Act of 2002 to establish a biofuel pilot program
		  to offer crop insurance to producers of experimental biofuel crops and a
		  program to make loans and loan guarantees to producers of experimental biofuel
		  crops.
	
	
		1.Experimental biofuel pilot
			 program
			(a)In
			 generalSection 523 of the
			 Federal Crop Insurance Act (7 U.S.C. 1523) is amended by adding at the end the
			 following:
				
					(f)Experimental
				biofuel pilot program
						(1)DefinitionsIn
				this subsection:
							(A)Experimental
				biofuel crop
								(i)In
				generalThe term experimental biofuel crop means a
				crop—
									(I)that is produced
				for use as—
										(aa)a
				nonpetroleum fuel source; or
										(bb)nonpetroleum
				lubricant;
										(II)for which there
				is information to demonstrate that there are sufficient safeguards to prevent
				the spread of the crop as a noxious weed, as determined by the
				Corporation;
									(III)for which there
				is not an existing crop-specific policy or plan of insurance offered pursuant
				to this title; and
									(IV)for which yield
				data exists for at least 1 crop year, as determined by the Corporation based on
				research or data, including research or data provided by—
										(aa)an
				institution of higher education (as defined in section 101(a) of the
				Higher Education Act of 1965 (20
				U.S.C. 1001(a))); or
										(bb)a
				research facility approved by the Corporation.
										(ii)InclusionThe
				term experimental biofuel crop includes camelina.
								(B)ProducerThe
				term producer means an owner, landlord, tenant, or sharecropper on
				a farm that—
								(i)produces, and has
				beneficial interest in, an experimental biofuel crop; and
								(ii)files a record
				of the farming operation for the farm in the appropriate county office of the
				Farm Service Agency.
								(2)EstablishmentThe
				Corporation shall carry out a pilot program under which producers of
				experimental biofuel crops may elect to receive crop insurance in accordance
				with this subsection.
						(3)Expected market
				priceIn establishing the expected market price for each
				experimental biofuel crop, the Corporation may consider the expected market
				price established or approved by the Corporation for other reference crops,
				including similar oilseed and biofuel crops, as determined by the
				Corporation.
						(4)Actual
				production historyIn determining the actual production history
				for a producer of an experimental biofuel crop, the Corporation may consider
				the production history for the producer of, or may apply transitional yields
				based on, reference crops, including oilseed and biofuel crops with similar
				yields to the experimental biofuel crop, as determined by the
				Corporation.
						(5)RequirementAs
				a condition of receiving crop insurance under this subsection, producers
				shall—
							(A)submit to the
				Corporation such yield and productivity information as the Corporation
				considers to be necessary to determine historical crop yields for the
				experimental biofuel crops; and
							(B)agree that the
				Corporation may make the yield and productivity information available to the
				public.
							(6)Limitations
							(A)AcreageThe
				Corporation shall enroll in the pilot program under this subsection not more
				than—
								(i)250 acres per
				producer;
								(ii)100,000 acres
				per State; and
								(iii)500,000 total
				acres.
								(B)ExpendituresThe
				Corporation shall carry out the experimental biofuel pilot program under this
				subsection so that, to the maximum extent practicable, all costs associated
				with the pilot program do not exceed $15,000,000 for the period of fiscal years
				2008 through 2012.
							(C)Administrative
				costsThe Corporation may use not more than 10 percent of amounts
				made available under this or any other Act for administrative and operating
				expenses of the Risk Management Agency to pay administrative costs to assess
				whether certain biofuel crops are experimental biofuel crops for which crop
				insurance can be provided under this
				subsection.
							.
			(b)FundingSection
			 516(a)(2) of the Federal Crop Insurance Act (7 U.S.C. 1516(a)(2)) is amended by
			 adding at the end the following:
				
					(E)Costs associated
				with the conduct of the experimental biofuel pilot program carried out under
				section 523(f), subject to the limitations in paragraph (6) of that
				subsection.
					.
			2.Experimental
			 biofuel programsTitle IX of
			 the Farm Security and Rural Investment Act (7 U.S.C. 8101 et seq.) is amended
			 by adding at the end the following:
			
				9013.Experimental
				biofuel programs
					(a)DefinitionsIn
				this section, the terms experimental biofuel crop and
				producer have the meanings given the terms in section 523(f)(1) of
				the Federal Crop Insurance Act (7 U.S.C. 1523(f)(1)).
					(b)Loan and loan
				guarantee program
						(1)In
				generalTo improve and stabilize farm income, to promote a better
				balance between supply and demand for experimental biofuel crops, and to assist
				producers in the orderly marketing of crops, the Secretary shall establish a
				program under which the Secretary shall make loans and loan guarantees to
				producers of experimental biofuel crops.
						(2)Use of
				fundsProducers of experimental biofuel crops that receive loans
				or loan guarantees under this subsection may use the funds—
							(A)to pay reasonable
				storage costs incurred by the producers, as determined by the Secretary;
				and
							(B)to pay other
				appropriate costs, as determined by the Secretary.
							(c)Grant
				programThe Secretary may make grants to research facilities and
				institutions of higher education (as defined in section 101(a) of the
				Higher Education Act of 1965 (20
				U.S.C. 1001(a))—
						(1)to study the use
				of experimental biofuel crops for animal feed; and
						(2)to conduct
				research on specific harvesting and planting techniques for new experimental
				biofuel crops.
						(d)Funding
						(1)In
				generalNotwithstanding any other provision of law, on October 1,
				2007, and on each October 1 thereafter through October 1, 2011, out of any
				funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
				shall transfer to the Secretary—
							(A)$5,000,000 to
				carry out subsection (b); and
							(B)$5,000,000 to
				carry out subsection (c).
							(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
						(3)Availability of
				fundsFunds transferred under paragraph (1) shall remain
				available until
				expended.
						.
		
